Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13,24 are under examination 

Claim Objections 

Thank you for correcting the grammatical issues cited in the past office action.  As a result of the corrections, the previous objections have been removed.

Improper Markush Grouping 

Thank you for correcting the improper Markush Grouping.  The rejection has been withdrawn.

112b Rejection 

Thank you for clarifying claims 4-6.  As a result of your recent amendments to these claims, the 112b rejection has been withdrawn.

Response to 102/103 Rejections 

Applicants argue the following in italics, “In the Office Action, the Examiner rejected claims 1 — 3 under 35 U.S.C. § 102(a)(1) as allegedly anticipated by Abramson (US 20120171180). Specifically, the Examiner asserted that Abramson teaches a method of treating an individual having lymphedema or a disease or disorder caused by lymphedema (in this case swelling in the leg), comprising administering to the individual a therapeutically effective amount of placental adherent cells. The Examiner specifically cited paragraph [0125] of Abramson.”

“The Examiner also rejected claims 1, 4, and 6 under 35 U.S.C. § 102(a)(1) as allegedly unpatentable over Abramson (US 20120171180) in view of Fredman "Elephantiasis Nostras Verrucosa" October 12, 2012. Specifically, the Examiner asserted that, although Abramson fails to teach that the lymphedema is associated with an infection and/or elephantiasis nostra verrucosa, Fredman taught that Elephantiasis nostra verrucosa (ENV) develops as a result of chronic lymphedema and that ENV can develop as a result of an infection. The Examiner concluded that an artisan would have been motivated to have treated lymphedema in order to prevent or ameliorate subsequent conditions such as infection and/or Elphantiasis nostra verrucosa which develop from lymphedema.”

“In response, as set forth above, claims 1, 4 and 6 have been amended to remove recitation of the phrase “diseases or disorders caused by lymphedema”. As presently amended, the claims are directed to the treatment of lymphedema and not “diseases or disorders caused by lymphedema”.

	The instant claim comprises “administering to the individual a therapeutically effective amount of placental adherent cells, wherein said therapeutically effective amount is an amount sufficient to reduce or ameliorate one or more symptoms or sequelae of said lymphedema.”  (See claim 4 as amended.)  The recent amendment involves crossing out the portion of the claim that states “or disease or disorder caused by lymphedema.”   A symptom is a detectable sign of a particular illness.  Sequela is any pathological condition that results from lymphedema.  These broad definitions still apply to diseases and/or disorders associated with lymphedema because their presence can detect the presence of lymphedema and/or be considered pathological conditions resulting from lymphedema.  Although the line, “disease or disorder caused by lymphedema” is crossed out in the claim, diseases and disorders associated with lymphedema is still permissible.  Lymphedema treatments can extend to other conditions/pathologies associated with lymphedema.  

	Applicants argue, “Abramson does not teach treatment of lymphedema.”  In paragraph 125, “lymphedema (buildup of fluid that causes swelling in the legs or feet) can cause venous leg ulcers.  The Abramson reference does not have to specifically teach that treatment is lymphedema per se.  Applicant is not considering the breadth of the term “lymphedema”.  The venous leg ulcers can be considered a symptom and/or sequelae of lymphedema and thus meets the limitations of the claims.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (US 20120171180)

Abramson teaches a method of treating an individual having lymphedema, comprising administering to the individual a therapeutically effective amount of placental adherent cells, wherein said therapeutically effective amount is an amount sufficient to reduce or ameliorate one or more symptoms or sequelae of said lymphedema, in said individual, as compared to the individual prior to said administering (Abstract, Paragraph 125) as in instant Claim 1, wherein said one or more symptoms of or sequelae of said lymphedema or disorder or disease caused by lymphedema is swelling in the legs (Paragraph 125) as in instant Claim 2, Paragraph 125 states that such disorders/diseases may or may not be related to renal (kidney) failure as in instant Claim 3, the teachings of Abramson apply to all forms of lymphedema with cause legs ulcers which would include Stage 0, 1, 2, and 3.  The Abramson does not limit the lymphedema to a particular stage as in instant Claim 9-12, the adherent cells are CD34-, CD10+, CD105+, CD200+ (Paragraphs 5-6) as in instant Claim 13

The reference anticipates the claim limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20120171180) in view of Fredman “Elephantiasis Nostras Verrucosa” October 12, 2012

Abramson applies as above to teach claim 1.  Abramson fails to teach that the lymphedema is associated with an infection and/or elephantiasis nostra verrucosa.  However, at the time of applicants’ invention, Fredman had taught that Elephantiasis nostra verrucosa (ENV) develops as a result of chronic lymphedema.  Although, Elephantiasis nostra verrucosa (ENV) is typically uncommon, it can develop as a result of bacterial (an infective agent) or noninfectious lymphatic obstruction (Discussion, 1st full paragraph).  Thus the Fredman reference teaches that lymphedema can be associated with infection and can develop into a more severe/chronic form such as Elephantiasis nostra verrucosa.  An artisan would have been motivated to have treated lymphedema in order to prevent or ameliorate subsequent conditions such as infection and/or Elphantiasis nostra verrucosa which develop from lymphedema.  Since Abramson teaches that placental adherent cells can successfully treat conditions associated with lymphedema, there would be a high expectation for success as in instant Claims 4 and 6.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A and G are applicable.   Abramson teaches using placental adherent cells to treat lymphedema and/or diseases/disorders resulting from lymphedema.  Fredman teaches that infections and Elephantiasis nostra verrucosa can be associated with Lymphedema.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 1,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20120171180) in view of Ngan “Lymphoedema” (2006).

Abramson applies as above to teach claim 1.  Abramson does not mention impetigo being associated with lymphedema.  However, at the time of applicants’ invention, Ngan had taught that lymphedema affects the ability of the immune cells to circulate thus making affected regions more prone to bacterial infections such as impetigo or cellulitis (Ngan--What are the complications of lymphedema section).  A person of ordinary skill in the art would have been motivated to have treated lymphedema with the placental adherent cells in order to prevent or ameliorate a bacterial infection.  Because Abramson teaches that the placental adherent cells can successfully be used to treat lymphedema and related conditions, there would be a high expectation for success (Abstract, Paragraph 125) as in instant Claims 4 and 5.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A and G are applicable.   Abramson teaches using placental adherent cells to treat lymphedema and/or diseases/disorders resulting from lymphedema.  Ngan teaches the association between lymphedema and impetigo.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claim(s) 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20120171180) in view of Burmeister (EP 2676668)

Abramson discloses lymphedema in its reference.  However, Abramson fails to disclose sources of the lymphedema.  Burmeister teaches that lymphedema can be adjunct to lipedema (Paragraph 18).  Burmeister also teaches that lymphedema can also result from breast cancer surgery (Paragraph 4)..  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A and G are applicable.   Abramson teaches using placental adherent cells to treat lymphedema and/or diseases/disorders resulting from lymphedema.  Burmeister teaches sources of lymphedema.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  



Claim(s) 1, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20120171180) in view of Barrigan (WO 2009/042201) 

Abramson applies to teach claims 1 and 13.  Abramson does not teach that the placental adherent cells express the ACTG2 gene at a higher level than an equivalent number of bone-marrow mesenchymal stem cells.  However, the Barrigan reference teaches that placental adherent cells inherently express the ACTG2 gene at a higher level than an equivalent number of bone marrow mesenchymal stem cells (Paragraph 101) as in instant claim 24. 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A and G are applicable.   Abramson teaches using placental adherent cells to treat lymphedema and/or diseases/disorders resulting from lymphedema.  Barrigan teaches that ACTG2 has a higher expression in platelet adherent cells than bone marrow derived mesenchymal stem cells.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Conclusion
All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632